PER CURIAM
Respondent on review United Technologies Corporation petitions only for reconsideration of our disposition in this case, Erickson Air-Crane Co. v. United Tech. Corp., 303 Or 281, 735 P2d 614 (1987), arguing that, rather than reversing the Court of Appeals and affirming the trial court outright, our disposition should have been a remand to the Court of Appeals for consideration of five assignments of error argued in that court by United Technologies but not considered. This argument is correct. See, e.g., Oregonian Publishing Co. v. O’Leary, 303 Or 297, 736 P2d 173 (1987).
Petition for reconsideration granted. The disposition of our former opinion is amended to read:
“The decision of the Court of Appeals is reversed. The case is remanded to the Court of Appeals for further proceedings.”